Case: 20-50313      Document: 00516105764         Page: 1     Date Filed: 11/23/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     November 23, 2021
                                   No. 20-50313                         Lyle W. Cayce
                                                                             Clerk

   Ysleta del Sur Pueblo, a federally recognized sovereign Indian tribe,

                                                             Plaintiff—Appellant,

                                       versus

   City of El Paso,

                                                            Defendant—Appellee.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:17-CV-162


   Before Owen, Chief Judge, Jones, and Wilson, Circuit Judges.
   Per Curiam:*
          To bring an action in federal court grounded on federal question
   jurisdiction, it must arise “under the Constitution, laws, or treaties of the
   United States.” 28 U.S.C. §§ 1331; 1362. Ysleta del Sur Pueblo filed an
   action in district court seeking a declaratory judgment that it was the rightful
   owner of some 111 acres possessed by the City of El Paso. Assessing the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50313      Document: 00516105764          Page: 2   Date Filed: 11/23/2021




                                    No. 20-50313


   complaint, the district court found nothing to substantiate federal
   jurisdiction; consequently, it dismissed the Pueblo’s complaint without
   prejudice. We AFFIRM.
                                         I.
          The Pueblo is a federally recognized Indian tribe. The members of the
   Pueblo are descended from Tiwa or Tigua speaking Pueblo Indians. In the
   late seventeenth century, the Pueblo members were removed by the Spanish
   from one part of Spanish Mexico, now New Mexico, to another, the El Paso
   region. Roughly seventy years later, in 1751, the land the Pueblo occupied
   was allegedly granted by the Spanish crown to the Pueblo members as
   communal property. Over the ensuing century, Spanish Mexico rebelled
   against Spain and became the sovereign nation of Mexico; Texas rebelled
   against Mexico and became the sovereign Republic of Texas; Texas was
   annexed by the United States; and the United States and Mexico fought a
   war over the annexation. Ultimately, the Treaty of Guadalupe Hidalgo
   concluded the Mexican-American War in 1848 and confirmed the Rio
   Grande as the international border between Mexico and the United States.
          Over time, the land now claimed by the Pueblo, which is located along
   Gateway East Boulevard and Zaragoza Road in El Paso, Texas, came into the
   possession of the City of El Paso. According to the Pueblo’s complaint,
   throughout the nineteenth and early twentieth centuries the Texas legislature
   purported to transfer title to lands claimed by the Pueblo via the Spanish
   grant. In 2017, the Pueblo filed a declaratory judgment action against the City
   of El Paso in federal district court. The Pueblo styled its complaint as a
   “VERIFIED       COMPLAINT         FOR      DECLARATORY          JUDGMENT
   CONFIRMING TITLE TO REAL PROPERTY” and sought “a declaratory
   judgment confirming [the Pueblo’s] title to real property deriving from a
   Spanish grant to Plaintiff recognized by federal law, and the laws of Spain and




                                         2
Case: 20-50313      Document: 00516105764            Page: 3   Date Filed: 11/23/2021




                                      No. 20-50313


   Mexico, and preserved by the United States in the Treaty of Guadalupe
   Hidalgo.” The complaint requested the district court to issue an order
   “[c]onfirming that Plaintiff is and has been the rightful holder of title to the
   Property since 1751 and that the defendants are declared to have no estate,
   right, title or interest in or to the Property[.]”
          Eventually, both the Pueblo and the City filed motions for summary
   judgment. Among its other arguments, the City asserted that the district
   court lacked subject-matter jurisdiction over the suit. The district court
   construed the City’s motion as a motion to dismiss and a motion for summary
   judgment in the alternative.
          After evaluating the Pueblo’s complaint, the district court determined
   it did not have subject-matter jurisdiction. First, the court held that the
   Pueblo’s “predicate cause of action” was premised on state law, not federal
   law. Relying on our precedent, the court held that the Treaty of Guadalupe
   Hidalgo did not provide the Pueblo an independent cause of action, and that
   no other federal law provides a cause of action to quiet title. Second, the
   court held that the Pueblo’s asserted right to the property was not “a
   federally derived right and does not involve a substantial federal issue.”
   Finally, the court held that the Pueblo did not assert a claim for aboriginal
   title but relied instead wholly on the Spanish land grant to establish title.
          The district court dismissed the complaint without prejudice and
   denied the Pueblo’s subsequent motion to amend the court’s judgment to
   allow the Pueblo to amend its complaint. In its motion, the Pueblo essentially
   sought to file a wholly new complaint, clearly asserting several causes of
   action unmentioned in the initial complaint. The Pueblo appeals.




                                            3
Case: 20-50313      Document: 00516105764           Page: 4    Date Filed: 11/23/2021




                                     No. 20-50313


                                         II.
          We first address the Pueblo’s arguments that the district court had
   jurisdiction over the suit; then we address the Pueblo’s contention that the
   district court abused its discretion by denying the motion to amend.
                                         A.
          This court reviews rulings on subject-matter jurisdiction de novo.
   Allen v. Louisiana, 14 F.4th 366, 370 (5th Cir. 2021) (citing Laufer v. Mann
   Hospitality, L.L.C., 996 F.3d 269, 271 (5th Cir. 2021)). A district court can
   find it lacks subject-matter jurisdiction based on “(1) the complaint alone; (2)
   the complaint supplemented by undisputed facts evidenced in the record; or
   (3) the complaint supplemented by undisputed facts plus the court’s
   resolution of disputed facts.” Voluntary Purchasing Grps., Inc. v. Reilly, 889
   F.2d 1380, 1384 (5th Cir. 1989) (quoting Williamson v. Tucker, 645 F.2d 404,
   413 (5th Cir. 1981)). “[W]e apply the same standard as the district court”;
   because that court ruled on the complaint alone, we similarly limit our
   analysis. St. Tammany Parish, ex rel. Davis v. Federal Emergency Mgmt.
   Agency, 556 F.3d 307, 315 (5th Cir. 2009) (quoting Wagstaff v. U.S. Dep’t. of
   Educ., 509 F.3d 661, 663 (5th Cir. 2007)).
          We look to the “‘well pleaded’ allegations of the complaint” to
   evaluate if subject-matter jurisdiction exists. Mitchell v. Bailey, 982 F.3d 937,
   940 (5th Cir. 2020) (quoting Beneficial Nat’l Bank v. Anderson, 539 U.S. 1, 6
   (2003)). “A federal question exists ‘only [in] those cases in which a well-
   pleaded complaint establishes either that federal law creates the cause of
   action or that the plaintiff’s right to relief necessarily depends on resolution
   of a substantial question of federal law.’” Singh v. Duane Morris LLP, 538
   F.3d 334, 337–38 (5th Cir. 2008) (quoting Franchise Tax Bd. v. Constr.
   Laborers Vacation Tr., 463 U.S. 1, 27–28 (1983)).




                                          4
Case: 20-50313        Document: 00516105764              Page: 5      Date Filed: 11/23/2021




                                         No. 20-50313


           Here, the Pueblo contends federal question jurisdiction exists because
   its claims arise “under the Constitution, laws, or treaties of the United
   States.” 28 U.S.C. §§ 1331; 1362; see also TTEA v. Ysleta del Sur Pueblo, 181
   F.3d 676, 682 (5th Cir. 1999) (holding that the analyses under §§ 1331 and
   1362 are identical because the statutes have identical language). According
   to the Pueblo, this is so because (1) it asserts a claim of aboriginal title, (2) the
   Indian Non-Intercourse Act (“INIA”), 25 U.S.C. § 177, prohibits any
   alienation of the Pueblo’s lands without congressional authorization, and (3)
   the treaty of Guadalupe Hidalgo provides an independent cause of action. 1
           But looking to the complaint itself, the Pueblo’s claim does not
   provide any reference to federal law, apart from a passing mention of the
   Treaty of Guadalupe Hidalgo. Instead, the complaint seeks “a declaratory
   judgment confirming its title to real property deriving from a Spanish grant
   to Plaintiff . . . .” The Pueblo confirms this characterization of its claim in
   the complaint’s prayer for relief, which requests a declaration that “Plaintiff
   is and has been the rightful holder of title to the Property since 1751 and that
   the defendants . . . have no estate, right, title or interest in or to the
   Property[.]” To the extent the Pueblo’s complaint articulates any claim at
   all, it appears to be a trespass-to-try-title action to confirm title in the land—
   a state law claim. See Tex. Prop. Code Ann. § 22.001.
           The Pueblo nonetheless contends that even though it is never
   mentioned, the complaint implicitly rests on a theory of aboriginal title.
   “Aboriginal title is a unique form of title to real property, loosely analogized
   to a ‘perpetual right of occupancy’ with an ‘ultimate reversion in fee’ to the
   sovereign.” Alabama-Coushatta Tribe v. United States, 757 F.3d 484, 486 n.1



           1
           In its reply brief, the Pueblo abandoned any argument related to the Treaty of
   Guadalupe Hidalgo, so we decline to address this purported ground for jurisdiction further.




                                               5
Case: 20-50313      Document: 00516105764           Page: 6     Date Filed: 11/23/2021




                                     No. 20-50313


   (5th Cir. 2014) (quoting Mitchel v. United States, 34 U.S. (9 Pet.) 711, 746, 756
   (1835)). Aboriginal title is an equitable possessory interest held by Native
   American tribes “because of immemorial occupancy[.]” Nw. Bands of
   Shoshone Indians v. United States, 324 U.S. 335, 338 (1945) (citing United
   States v. Santa Fe Pac. R.R. Co., 314 U.S. 339, 345 (1941)); see also Alabama-
   Coushatta Tribe, 757 F.3d at 486 n.1 (citing Johnson v. M’Intosh, 21 U.S. (8
   Wheat.) 543, 592 (1823)). Here, the Pueblo’s contention that its complaint
   implicitly alleges an aboriginal title claim is belied by the explicit text of the
   complaint. The pleading expressly grounds the Pueblo’s claim for relief not
   on alleged possession of the land from time immemorial, but on “title to real
   property deriving from a [1751] Spanish grant . . . .”
          Nor is the INIA mentioned, or even alluded to, anywhere in the
   complaint. The Pueblo asserts on appeal that the INIA, if applicable, may
   form part of its cause of action because the INIA would bar any alienation of
   its land without congressional approval. But it is hardly indicative from the
   complaint that the Pueblo’s right to relief “necessarily depends” on the INIA.
   Singh, 538 F.3d at 338 (quoting Franchise Tax Bd., 463 U.S. at 28). Indeed,
   there is no allegation in the complaint that the INIA must be applied to
   invalidate purported conveyances in the chain of title of the land at issue
   because Congress did not approve the grants. And the Pueblo makes no
   allegation that federal law generically bars the alienation of the Pueblo’s
   claimed land. The complaint only contains the bare assertion that the land
   belongs to the Pueblo by virtue of the 1751 Spanish land grant. While perhaps
   an interesting question of title, it is one to be resolved by a Texas court,
   applying Texas law.
                                          B.
          In its Federal Rule of Civil Procedure 59(e) motion, the Pueblo sought
   to amend the district court’s judgment to allow the Pueblo to file an amended




                                           6
Case: 20-50313      Document: 00516105764           Page: 7    Date Filed: 11/23/2021




                                     No. 20-50313


   complaint pursuant to Federal Rule of Civil Procedure 15(b). Denials of Rule
   59(e) motions are generally reviewed for abuse of discretion. S. Constructors
   Grp. v. Dynalectric Co., 2 F.3d 606, 611 (5th Cir. 1993) (citing Little v. Liquid
   Air Corp., 952 F.2d 841, 846 (5th Cir. 1992); Midland W. Corp. v. FDIC, 911
   F.2d 1141, 1145 (5th Cir. 1990)). Here, “[a] threshold question is whether
   we are reviewing the denial under the standards applicable to Rule 59(e)—
   which favor the denial of motions to alter or amend a judgment—or under
   Rule 15—which favor granting leave to amend.” Id. (discussing interplay
   between Rule 59(e) and Rule 15; finding no abuse of discretion “even under
   the more liberal standards applicable to Rule 15” (citations omitted)).
          The Pueblo contends that the district court erred by applying the more
   restrictive Rule 59(e) standard in denying its motion. But even assuming
   arguendo the more permissive Rule 15 standard applied to the Pueblo’s
   motion, as the district court observed,
          in its filings throughout this litigation, the Pueblo appears to
          concede . . . that it knew that both aboriginal Indian title and
          the Non-Intercourse Act were—in the Pueblo’s own words—
          “critical aspect[s] of the case” well before the Court entered
          judgment . . . . The Pueblo’s own assertions here strongly
          suggest that the Pueblo could have raised the new allegations
          from its proposed Amended Complaint prior to Court’s entry
          of judgment.
   We discern no abuse of discretion in the district court’s ruling.
                                         III.
          Because even under a liberal construction of its complaint, the Pueblo
   asserted only a state law trespass-to-try-title action, the district court lacked
   federal jurisdiction over the case. Accordingly, the district court’s dismissal
   without prejudice of the Pueblo’s complaint is
                                                                   AFFIRMED.




                                           7